DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed September 6, 2022, with respect to the rejection(s) of amended claim(s) 6 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mizushima et al. (US 20200204028 A1) in view of Campbell (US 20200313489 A1) and Brown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (US 20200204028 A1, hereinafter “Mizushima”) in view of Campbell (US 20200313489 A1) and Brown.
Regarding claim 6, Mizushima teaches a method for producing a stator (“The present disclosure relates to a stator for a rotating electrical machine, a method for manufacturing the stator, a coil, and a method for manufacturing the coil”, [0003]), comprising: 
providing a stator lamination stack (“For example, the stator core 2 of the stator 1 is formed such that a plurality of electromagnetic steel sheets 21 (see FIG. 2) formed substantially into a ring shape by press working are stacked and coupled by clamping in a stacking direction”, [0069]) 

    PNG
    media_image1.png
    406
    446
    media_image1.png
    Greyscale

having stator laminations (Fig. 2, 21 “steel sheets”) formed with slots (Figs. 2 and 3, 2s), each of the slots having an open slot entry (Fig. 3, space between protrusions 2p), a closed slot base (Fig. 3, top of slot 2S) and opposed side surfaces (Fig. 3, 2t) extending between the slot entry and the slot base, the slot entry defining a narrower dimension than a distance between the opposed side surfaces (Fig. 3, area of slot entry is narrowed relative to the rest of the slot from the presence of the two protrusions 2p); 

    PNG
    media_image2.png
    381
    339
    media_image2.png
    Greyscale

lining the slots with a specified nonwoven material (Fig. 3, 4) (“The insulator 4 may be formed of nonwoven fabric or the like having an insulating property”, [0070]) so that the specified nonwoven material is adjacent the closed slot base and the side surfaces, 
arranging conductor bars (Fig. 3, 31 and 32) in the slots of the stator lamination stack so that each of the conductor bars faces toward the specified nonwoven material that is adjacent the side surfaces of the slots (Fig. 3, nonwoven material 4 can be seen to surround conductor bars 31 and 32); and
crossing end portions of the specified nonwoven material over one another and over the conductor bars at positions inward of the open slot entry, thereby encasing the conductor bars with the specified nonwoven material (Fig. 3, see top of insulator 4 where ends are crossed over each other) (“As illustrated in FIG. 3, the insulator 4 is bent into a rectangular tube shape so that both ends overlap each other in conformity with the sectional shape of each slot 2s, and is inserted into the slot 2s from one end face side of the stator core 2 so that the overlap between both ends is located on, for example, an outer peripheral side (yoke side)”, [0070]).
The only way in which Mizushima differs from the claimed invention is that the nonwoven material is heated rather than saturated with cooling liquid in order expand and secure the conductor bars in the slots (“By applying the current from the DC power supply, the stator coils 3u, 3v, and 3w generate heat, and the foamed adhesive layers 4b of the insulators 4 are heated to expand by the heat from the stator coils 3u, 3v, and 3w. When the expanded foamed adhesive layers 4b of the insulators 4 are cured, adjacent segment coils 30, 30i, and 30o, adjacent segment coils 30 or the like and the insulators 4, and the insulators 4 and the stator core 2 are firmly fixed without gaps”, [0124]). 
Campbell teaches a method of cooling an electric machine (The subject matter disclosed herein generally relates to electrical generators, and more specifically to a method and an apparatus for cooling electrical generators”, [0001])
That involves surrounding slots with a liquid permeable woven material (Fig. 2, 400) and placing the slots in communication with the specified cooling (Fig. 2, 500) and thereby causing the nonwoven material to be saturated by the cooling liquid (“A woven insulator 400 at least partially encloses the exciter field winding 244 of the rotating portion 242. In an embodiment, the woven insulator 400 may fully enclose the exciter armature windings 244 of the rotating portion 242. The woven insulator 400 is configured to electrically insulate the exciter armature windings 244 from other components of the electric generator 200 while being permeably to coolant 500 in a gaseous or liquid form. The woven insulator 400 may be composed of a single electrically resistive material that is broken up into fibers or strips 410 and then woven together, as shown in FIG. 3”, [0034]).

    PNG
    media_image3.png
    577
    677
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mizushima by making the nonwoven material liquid permeable and in communication with a cooling liquid as taught by Campbell. 
This would have the advantage of allowing the insulating material to be used for cooling which would improve motor performance (“Electric generators are becoming more energy dense, and this is leading to thermal challenges. One of these challenges is to get a coolant to the hottest portions of the electric generator, when electrical components need to be electrically insulated. Traditional electric insulators used in electric generators are nonporous, and thus do not allow coolant to pass through”, [0024]). 
The method of Mizushima in view of Campbell still does not teach the nonwoven material expanding when saturated. 
Brown teaches a nonwoven material that increases in volume when saturated with a cooling liquid rather than with heating (“Besides or in conjunction with pulp fibers, the first material 14 may also include a superabsorbent that is in the form of fibers, particles, gels, etc. Generally speaking, superabsorbents are water-swellable materials capable of absorbing at least about 20 times their weight and, in some cases, at least about 30 times their weight, in an aqueous solution containing 0.9 weight percent sodium chloride”, col. 5, 35-41). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Mizushima in view of Campbell by substituting the nonwoven material of Mizushima with the nonwoven material of Brown that expands when saturated with cooling liquid. 
	This would have the advantage of providing a materially with strong mechanical properties (“Still another object of this invention is to provide a hybrid non-woven web having a tensile strength of at least about 5 gf/gsm/cm width, measured in a machine direction, and an apparatus and a method for forming the hybrid non-woven web”, col. 3, 4-8). 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima in view of Campbell, Brown, and Berhan.
Regarding claim 9, Mizushima in view of Campbell and Brown teaches the method of claim 6. 
Mizushima does not teach the method further comprising applying a pressure difference to the nonwoven material saturated with the cooling liquid to cool the conductor bars directly with the cooling liquid.
Berhan further teaches a method for cooling stator windings comprising applying a pressure difference to the nonwoven material saturated with the cooling liquid to cool the conductor bars directly with the cooling liquid (“The motor may further include a cover placed over the compliant cap defining a channel between the rigid cover and the compliant cap, a plurality of orifices defined in the rigid cover and fluidly coupled to the coolant channel, and a supply duct coupled to at least one of the orifices adapted to provide coolant under pressure to the channel”, col. 1, 43-49) (see Fig. 5 for fluid 82 pumped (action arrow near 86) around the porous cap 78 to allow coolant fluid to reach the bars 76).

    PNG
    media_image4.png
    406
    570
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Mizushima in view of Campbell and Brown by applying a pressure differential to the nonwoven material as taught by Berhan.
 This would have the advantage of further improving the winding cooling by allowing a clear path for coolant to reach the windings (“The motor may further include a cover placed over the compliant cap defining a channel between the rigid cover and the compliant cap, a plurality of orifices defined in the rigid cover and fluidly coupled to the coolant channel, and a supply duct coupled to at least one of the orifices adapted to provide coolant under pressure to the channel”, col. 1, 43-49) (see Fig. 5 for fluid 82 pumped (action arrow near 86) around the porous cap 78 to allow coolant fluid to reach the bars 76).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834